Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of independent claims 1, 11 and 16 in the instant application are the combinations of all the limitations and specifically: 
The combination of prior art reference Apostolopoulos and Cheng et al. does not teach “applying the plurality of time-series features to an analytic engine comprising a multi-variate anomaly detection method that (i) learns one or more patterns in an IoT activity profile of the human user for a normal state and (ii) calculates a multidimensional probability distribution that evaluates a temporal correlation between feature values of at least two of the plurality of time-series features, to identify and identifies an anomaly with respect to a given action of the at least one action performed by the agent device as the agent of the human user, wherein the anomaly is identified based at least in part on an evaluation of a health score that combines the plurality of time-series features to identify indicating a deviation from the learned one or more patterns.” as shown in the independent claims 1, 11 and 16. Thereby, the combination of limitations in claims 1, 11 and 16 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.

An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168